19-23802-rdd        Doc 482       Filed 02/24/20 Entered 02/24/20 12:25:38                     Main Document
                                               Pg 1 of 2



MCDERMOTT WILL & EMERY LLP
Timothy W. Walsh
Darren Azman
Evan Belosa
Ravi Vohra
340 Madison Avenue
New York, New York 10173
Telephone: (212) 547-5400
Facsimile: (212) 547-5444

Counsel to the Debtors and
Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                               )
In re:                                                         ) Chapter 11
                                                               )
AGERA ENERGY LLC, et al.,1                                     ) Case No. 19-23802 (RDD)
                                                               )
                                   Debtors,                    ) (Jointly Administered)
                                                               )

              NOTICE OF CANCELLATION OF OMNIBUS HEARING AND
            PRETRIAL CONFERENCE SCHEDULED FOR FEBRUARY 24, 2020

         PLEASE TAKE NOTICE that the omnibus hearing and pretrial conference in Agera

Energy LLC v. Sunwave USA Holdings (Adv. Proc. No. 19-08554) (RDD) scheduled for

February 24, 2020 at 2:00 p.m. (prevailing Eastern Time) before the Honorable Robert D.

Drain, United States Bankruptcy Judge, United States Bankruptcy Court for the Southern District

of New York (the “Court”), 300 Quarropas Street, Courtroom No. 118, White Plains, NY 10601

have been cancelled.




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Agera
Energy LLC (8122); Agera Holdings, LLC (3335); energy.me midwest llc (9484); Aequitas Energy, Inc. (7988);
Utility Recovery LLC (4351); and Agera Solutions LLC (8749). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 555 Pleasantville Road, S-107, Briarcliff Manor, NY 10510.
19-23802-rdd    Doc 482    Filed 02/24/20 Entered 02/24/20 12:25:38   Main Document
                                        Pg 2 of 2



Dated: February 24, 2020               MCDERMOTT WILL & EMERY LLP
       New York, NY
                                       /s/ Darren Azman
                                       Timothy W. Walsh
                                       Darren Azman
                                       Evan Belosa
                                       Ravi Vohra
                                       340 Madison Avenue
                                       New York, NY 10173
                                       Telephone: (212) 547-5615
                                       Facsimile: (212) 547-5444
                                       Email: dazman@mwe.com
                                              rvohra@mwe.com

                                       Counsel to the Debtors and
                                       Debtors in Possession




                                          2
